Citation Nr: 1025226	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  08-22 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether a reduction in the disability rating of the Veteran's 
service-connected low back strain from 20 percent to 10 percent 
disabling, effective from April 1, 2008, was proper.   


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The Veteran had active military service from July 1960 to July 
1980.   

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2008 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Waco, 
Texas.                  

In the Veteran's substantive appeal (VA Form 9), dated in July 
2008, he indicated that he desired a hearing before a member of 
the Board at the RO (Travel Board hearing).  However, on October 
16, 2008, the RO received two statements from the Veteran.  In 
the first statement, he requested that the Travel Board hearing 
be cancelled.  In the second statement, the Veteran requested a 
hearing at the RO before a local hearing officer.  A hearing was 
scheduled to be held in December 2009.  However, prior to the 
hearing, the Veteran submitted a statement in which he noted that 
because his back condition had worsened, he desired a VA 
examination in lieu of the scheduled local hearing.  Thus, the 
Veteran's December 2009 hearing was cancelled and the Veteran 
underwent a VA spine examination in November 2009.  In light of 
the above, the Veteran's request for a hearing is considered 
withdrawn.   


FINDINGS OF FACT

1.  The Veteran was given proper notice regarding the proposed 
reduction prior to the reduction of his rating for his low back 
strain.       

2.  The Veteran had not had a 20 percent rating in effect for his 
low back strain for five years at the time of the January 2008 
rating decision which reduced his rating.  

3.  A January 2007 VA examination report shows that the Veteran 
only meets the criteria for a 10 percent rating for his low back 
strain.  

CONCLUSION OF LAW

The reduction of the rating for the Veteran's service-connected 
low back strain from 20 percent to 10 percent disabling, 
effective from April 1, 2008, was proper.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.105, 4.71a, Diagnostic Code 5237 
(2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

The duty to notify under the VCAA is triggered by the receipt of 
a claim.  In the case of a reduction, there has been no claim, 
and the duty is therefore not applicable.  Moreover, the Board 
notes that the regulation governing reduction, 38 C.F.R. § 
3.105(e), contains its own notice provisions and procedures.  The 
VCAA is not applicable where the law governing the matter in 
question does so.  Barger v. Principi, 16 Vet. App. 132 (2002).

The VA regulation at 38 C.F.R. § 3.105 provides that where 
reduction in evaluation of a service-connected disability is 
considered warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons.  38 C.F.R. 
§ 3.105(e).  The beneficiary will be notified of the contemplated 
action and furnished detailed reasons therefor, and will be given 
60 days for the presentation of additional evidence to show that 
compensation payments should be continued at their present level.  
Id.  If additional evidence is not received within that period, 
final rating action will be taken and the award will be reduced 
effective the last day of the month in which a 60-day period from 
the date of notice to the beneficiary of the final rating action 
expires.  Id.    

The Board finds that VA has complied with the notice procedures 
of § 3.105(e), and has provided adequate notice even under the 
VCAA if it were applicable.  The August 2007 notification letter 
sent to the Veteran and the accompanying proposed rating decision 
detailed the proposed actions, provided notice of the applicable 
evaluation criteria, described the types of evidence which would 
be helpful in avoiding the proposed reduction, advised him to 
submit any such evidence within 60 days, and informed him of the 
right to request a hearing on the matter.    

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Here, while the process of reduction 
was not initiated by a claim for benefits, in disputing the 
proposed action and then initiating an appeal for regarding such, 
the Veteran has triggered VA's duty to assist.

The Board finds that that the duty to assist provisions of the 
VCAA have been satisfied.  The Veteran has been afforded VA 
examinations of his spine and VA has obtained private treatment 
records.  Neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Veteran has suffered no prejudice that would warrant a remand, 
and his procedural rights have not been abridged.  See Bernard v. 
Brown, 4 Vet. App. 384.






II.  Factual Background

By a May 1981 rating action, the RO granted service connection 
for a low back strain.  At that time, the RO assigned a 10 
percent disability rating under Diagnostic Code 5295, effective 
from August 1, 1980, for the Veteran's service-connected low back 
strain.       

A VA examination was conducted in September 1997.  At that time, 
in regard to range of motion of the lumbar spine, flexion was to 
95 degrees, extension was to 35  degrees, lateral flexion was to 
35 degrees, bilaterally, and rotation was to 30 degrees, 
bilaterally.  X-rays of the Veteran's lumbar spine were reported 
to show the following: (1) curvature and alignment within normal 
limits, (2) vertebral bodies of average height, (3) disc spaces 
appeared maintained and posterior arches intact, and (4) 
sacroiliac joint within normal limits.    

In June 2004, the Veteran requested that his service-connected 
low back disability be reevaluated for a higher rating.

In August 2004, the Veteran underwent a VA examination.  At that 
time, he stated that in the last year, his low back pain had 
worsened.  According to the Veteran, when he mowed his yard, his 
pain was aggravated and it would radiate into the left hip and 
thigh.  The Veteran indicated that he did not use a cane or a 
brace, and he denied any incapacitating episodes in the last 
year.  He noted that he was able to perform activities of daily 
living, such as driving and bathing.

The physical examination showed that the Veteran had a normal 
gait.  He had straightening of his lumbar lordosis.  The Veteran 
did not have any tenderness or spasm of the paraspinal 
musculature.  He could flex to 80 degrees without pain, and 
extend to 50 degrees without pain.  The Veteran had 30 degrees of 
right and left lateral flexion without pain, and 45 degrees of 
right and left rotation without pain.  He had some difficulty 
standing on his heels and toes to walk.  The Veteran had good 
extensor halluces longus muscular strength, bilaterally.  There 
was no loss of pinprick to the sacral area, thighs, legs, or 
feet.  X-rays were taken of the Veteran's lumbosacral spine and 
they were reported to show generalized narrowing of the 
intervertebral spaces of mid and lower lumbar area which was most 
marked at L4-5 with degenerative disc disease.  The sacrum and 
sacroiliac joints appeared normal.  Following the physical 
examination and a review of the Veteran's x-rays, the examiner 
diagnosed the Veteran with lumbosacral strain and chronic lumbar 
pain with degenerative changes at L4-5.      

In an August 2004 rating action, the RO increased the disability 
rating for the Veteran's service-connected low back strain from 
10 percent to 20 percent disabling under Diagnostic Code 5237, 
effective from June 14, 2004.  The RO stated that under the 
applicable rating criteria, a 20 percent evaluation was assigned 
for forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  According to the RO, 
the Veteran's range of motion did not meet the aforementioned 
criteria for an increase to 20 percent.  However, the RO 
indicated that pertinent regulations allowed them to consider an 
increase if the range of motion or joint function was 
additionally limited by pain, fatigue, weakness, or lack of 
endurance following repetitive use.  Based on the examiner's 
documented diagnosis of lumbosacral strain with chronic lumbar 
pain due to degenerative changes at L4-5, the RO concluded that 
an increased evaluation of 20 percent was appropriate.           

In September 2006, the Veteran requested that his service- 
connected low back disability be reevaluated for a higher rating.

In a private medical statement from A.T.H., D.O., dated in 
September 2006, Dr. H. stated that he was treating the Veteran 
for numerous disabilities, including degenerative joint disease 
of the back.  

A VA examination was conducted in January 2007.  At that time, 
the Veteran stated that his low back pain was a 4/10 on average, 
and a 7-8/10 with flare-ups.  According to the Veteran, during a 
flare-up, he could not straighten his back.  He indicated that 
walking, lifting, or cutting the grass all aggravated his low 
back pain.  In addition, prolonged sitting or lying down also 
aggravated his low back pain.  He denied any radiation of pain or 
leg numbness.  The Veteran noted that occasionally, he wore a 
lumbosacral support two to three times per month; for example, 
when he mowed the lawn he wore a back support.  The low back pain 
did not interfere with his activities of daily living and he did 
not have any additional limitations with flare-ups.  The Veteran 
had not had any incapacitating episodes in the past year.  He 
denied any urinary or fecal incontinence.  Occasionally, he took 
Motrin to relieve the back pain.      

The physical examination showed that the Veteran had a normal 
curvature of his lumbar spine.  The lumbar spine was nontender on 
palpation and there were no deformities.  Forward flexion was to 
85 degrees, without pain, and extension was to 20 degrees, with 
pain in the lower lumbar spine at L4-5.  The Veteran had left 
lateral flexion to 30 degrees, without pain, and right lateral 
flexion was to 20 degrees, with pain in the lower lumbar spine at 
L4-5, minus 10 degrees secondary to pain.  He had left lateral 
rotation to 40 degrees, without pain, and right lateral rotation 
to 30 degrees, with pain in the lower lumbar spine at L4-5, minus 
15 degrees secondary to pain.  Active range of motion did not 
produce any weakness, fatigue, or incoordination.  There was no 
additional loss of range of motion with repetitive movement.  The 
deep tendon reflexes were 1+ and equal in both lower extremities.  
There was negative foot drop, bilaterally.  The Veteran had 
normal motor skills, normal pinprick, and normal strength in the 
lower extremities.  There were no muscle spasms and no muscle 
atrophy.  The Veteran's gait was normal.   The diagnosis was low 
back strain with x-rays showing generalized narrowing of 
intervertebral disc (IVD), mid and lower spine at L4-5, with 
degenerative disc disease.      

In an August 2007 rating decision, the RO proposed reducing the 
disability rating for the Veteran's service-connected low back 
strain from 20 percent to 10 percent disabling.  In an 
accompanying letter sent to the Veteran, dated in August 2007, 
the RO informed the Veteran of the proposal to reduce the 
disability for his low back strain from 20 percent to 10 percent 
disabling, and notified the Veteran that he could submit evidence 
to show that the reduction should not be made.  He was told that 
he had 60 days to submit such evidence.  The RO also offered the 
Veteran the opportunity to attend a hearing.  

By a January 2008 rating decision, the RO effectuated the 
proposed reduction and assigned a 10 percent disability rating 
under Diagnostic Code 5237 for the Veteran's low back strain, 
effective from April 1, 2008.  The Veteran was notified of the 
reduction by a letter dated in January 2008.     

In March 2008, the RO received private medical treatment records 
from Dr. A.T.H., dated from March 2001 to March 2008.  The 
records show intermittent treatment for the Veteran's service-
connected low back disability.  In March 2008, he had x-rays 
taken of his lumbar spine.  The x-rays were reported to show 
degenerative disc disease and spondylosis in the lumbar spine, 
especially at L4-5.  

In November 2009, the Veteran underwent a VA examination.  At 
that time, he stated that he had back pain which was a 5/10 in 
severity, and with activity his pain increased to 9/10.  The 
Veteran's back pain was aggravated by prolonged standing and 
walking, lifting 40 pounds, and driving over 30 minutes.  The 
pain radiated down to the left knee.  The Veteran occasionally 
wore a back brace.  The physical examination showed that the 
tendon reflexes at the knees and ankles were 2/4, bilaterally.  
Sensation to pinprick and vibratory stimulation of the legs were 
normal.  Thoracolumbar flexion was to 80 degrees.  The Veteran 
could extend the back to 25 degrees; lateral move to the left to 
25 degrees; lateral move to the right to 30 degrees; rotary move 
to the left to 30 degrees; and rotary move to the right to 
30 degrees.  There was an increase in paraspinous muscle tone on 
the right, with diminished lumbar curve.  The Veteran's gait was 
normal.  He could walk on his heels and toes.  There was no 
scoliosis.     

Following the physical examination, the examiner diagnosed the 
Veteran with degenerative disc disease of the lumbar spine with 
back pain, left leg radiation, moderate subjective complaints, 
and minimal physical finding abnormalities.  The examiner noted 
that the Veteran had complaints of back pain with leg radiation 
to the left thigh.  The Veteran occasionally wore a back brace 
with heavy activity.  He was not working.  According to the 
examiner, there was no additional decrease in range of motion 
with repetitive movement times three, as related to pain, 
weakness, fatigability, or incoordination.  There was no 
additional decrease in range of motion with flare-ups.  The 
examination showed painful motion, no weakness, and no 
tenderness.  Neurological findings were normal.  The examiner 
stated that the Veteran had not experienced incapacitation over 
the last year regarding his back.     


III.  Analysis

VA regulations provide that where the reduction in evaluation of 
a service-connected disability is considered warranted and the 
lower evaluation would result in a reduction or discontinuance of 
compensation payments currently being made, rating action will be 
taken.  The reduction will be made effective the last day of the 
month in which a 60-day period from the date of notice to the 
payee expires.  The Veteran will be notified of the proposed 
reduction, that he has 60 days to present evidence showing why 
the reduction should not be implemented, and that he may request 
a hearing.  38 C.F.R. § 3.105(e) (2009).    

Initially, the Board finds that the RO has complied with the 
procedural requirements of 38 C.F.R. § 3.105(e) in reduction the 
Veteran's disability evaluation.  The RO issued a rating decision 
and notification letter in August 2007, advising the Veteran of 
his right to present additional evidence within 60 days of 
receipt of the letter and request a hearing.  In addition, the 
January 2008 rating decision effectuating the reduction was not 
issued until the appropriate time period had elapsed.  Thus, the 
Board finds that the requirements of 38 C.F.R. § 3.105(e) were 
met.  

The next question for consideration, therefore, is whether the 
reduction was proper based on applicable regulations.  The Board 
notes that the provisions of 38 C.F.R. § 3.44(a), which apply to 
evaluations in effect for five years or more, are not for 
application in this case.  Rather, the provisions of 38 C.F.R. 
§ 3.344(c ) which concern disabilities that have not stabilized, 
are applicable.  That regulations provides that, with respect to 
a disability rating in effect for less than five years, as here, 
reexaminations disclosing improvement will warrant a rating 
reduction.      


Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified in 38 
C.F.R. Part 4 (2009), which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2009).  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficient to identify the disease and the resulting disability 
and above all, coordination of rating with impairment of function 
will be expected in all cases. 3 8 C.F.R. § 4.21 (2009).

Regulations require that where there is a question as to which of 
two evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).

Effective on September 26, 2003, the enumerated criteria for back 
disabilities set forth in VA's Schedule were changed.  68 Fed. 
Reg. 51,454 (August 27, 2003).  The diagnostic codes for rating 
diseases and injuries of the spine were re-designated as 
Diagnostic Codes 5235 to 5243, and Diagnostic Code 5237 became 
the assigned Diagnostic Code for lumbosacral strain.  In addition 
to renumbering the diagnostic codes, the change also provided a 
new "General Rating Formula for Diseases and Injuries of the 
Spine."  Under this revised or current criteria for rating 
spinal disabilities, a 10 percent rating is assigned for forward 
flexion of the thoracolumbar spine greater than 60 degrees but 
not greater than 85 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of the 
height.  A 20 percent rating is assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent evaluation is warranted for 
forward flexion of the thoracolumbar spine 30 degrees or less; 
or, favorable ankylosis of the entire thoracolumbar spine.  38 
C.F.R. § 4.71a, Diagnostic Code 5237 (2009).

It is noted that diseases and injuries of the spine should be 
evaluated upon any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of the 
Spine, Note (1). For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the 
Spine, Note (2).

Under all sets of regulations, traumatic or degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.

The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 
4.10, 4.40 ("Disability of the musculoskeletal system is 
primarily the inability, due to damage . . in parts of the 
system, to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and endurance.  
It is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements"), 4.45, 4.59 (2009); 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Functional loss 
due to pain must be supported by adequate pathology and evidenced 
by the visible behavior of a claimant.  38 C.F.R. § 4.40; accord 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Additionally, 
"[w]eakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled."  38 C.F.R. § 4.40.  The Board observes that 38 C.F.R. 
§ 4.40 does not require a separate rating for pain.  See Spurgeon 
v. Brown, 10 Vet. App. 194, 196 (1997).

As for intervertebral disc syndrome under the current criteria, 
Note (6) calls for evaluation of this disability either under the 
General Rating Formula for Diseases and Injuries of the Spine or 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever results in a higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25. 38 
C.F.R. § 4.71a, Note (6) (2009).  Under the latter criteria, a 
Veteran with intervertebral disc syndrome who experiences 
incapacitating episodes having a total duration of at least one 
week but less than two weeks during the past 12 months warrants a 
10 percent rating.  A 20 percent rating is warranted for 
incapacitating episodes having a total duration of at least two 
weeks but less than four weeks during the past 12 months.  A 40 
percent rating is warranted for incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2009).  In addition, the regulation defines an 
"incapacitating episode" under Diagnostic Code 5243 as a period 
of acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) 
(2009).

In this case, the January 2007 VA examination report clearly 
shows that the Veteran does not meet the criteria for a 20 
percent rating for his service-connected low back strain.  At the 
time of the VA examination, the Veteran had 85 degrees of flexion 
and the combined range of motion of the thoracolumbar spine was 
225 degrees.  When loss of range of motion due to pain was 
considered, the combined range of motion of the thoracolumbar 
spine was 200 degrees.  Active range of motion did not produce 
any weakness, fatigue, or incoordination.  There was no 
additional loss of range of motion with repetitive movement.  In 
addition, there were no muscle spasms and no muscle atrophy, and 
the Veteran's gait was normal.  Consequently, even with the 
consideration of such factors of pain, weakness, and 
incoordination with use, the Veteran did not meet the criteria 
for a 20 percent rating for his low back strain.  See DeLuca, 8 
Vet. App. at 202.     

The Board has also reviewed the November 2009 VA examination 
report and has determined that it also clearly shows that the 
Veteran does not meet the criteria for a 20 percent rating for 
his service-connected low back strain.  At the time of the VA 
examination, the Veteran had 80 degrees of flexion and the 
combined range of motion of the thoracolumbar spine was 220 
degrees.  Although the examiner noted that the examination showed 
painful motion, he also noted that there was no additional 
decrease in range of motion with repetitive movement times three, 
as related to pain, weakness, fatigability, or incoordination.  
There was also no additional decrease in range of motion with 
flare-ups.  Moreover, there was no weakness and no tenderness.  
The examiner further reported that while there was an increase in 
paraspinous muscle tone on the right, with diminished lumbar 
curve, the Veteran's gait was normal, he could walk on his heels 
and toes, and there was no scoliosis.  Consequently, even with 
the consideration of such factors of pain, weakness, and 
incoordination with use, the Veteran did not meet the criteria 
for a 20 percent rating for his low back strain.  See DeLuca, 8 
Vet. App. at 202.   

The Board further observes that the medical evidence does not 
show incapacitating episodes of intervertebral disc syndrome or 
other low back symptoms.  In this regard, in the January 2007 VA 
examination report, the Veteran denied any radiation of pain or 
leg numbness.  In addition, he noted that his low back pain did 
not interfere with his activities of daily living and he denied 
any incapacitating episodes in the past year.  The Board also 
notes that in the November 2009 VA examination report, the 
examiner indicated that the Veteran had not experienced 
incapacitation over the last year regarding his back.  Moreover, 
although the Veteran had subjective complaints of left leg 
radiation, the examiner stated that upon physical examination, 
neurological findings were normal.  In addition, sensation to 
pinprick and vibratory stimulation of the legs were normal.  
Thus, the Veteran did not meet the criteria for a 20 percent 
rating under the Intervertebral Disc Formula.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5243, Note 6.



In light of the above, because the reexamination in January 2007 
of the Veteran's service-connected low back strain shows that the 
Veteran only meets the criteria for the assignment of a 10 
percent rating, and the examination in November 2009 continues to 
reflect that the Veteran only meets the criteria for a 10 percent 
rating, the Board finds that the reduction of the Veteran's 
rating to 10 percent was proper.  

In summary, the preponderance of evidence shows that the 
reduction in evaluation from 20 percent to 10 percent disabling, 
effective from April 1, 2008, was proper.  Hence, the Veteran's 
claim involving the evaluation assigned for the low back strain 
must be denied.  

In denying this claim, the Board has considered the doctrine of 
reasonable doubt.  However, since there is a preponderance of 
evidence against the claim, the benefit of the doubt doctrine 
does not apply and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found to 
be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The reduction of the disability rating of the Veteran's service-
connected low back strain from 20 percent to 10 percent 
disabling, effective from April 1, 2008, was proper; the appeal 
as to this issue is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


